United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2397
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Quintin Wright

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: May 13, 2019
                            Filed: September 12, 2019
                                   [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Quintin Wright pled guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The district court1 sentenced him

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
as an armed career criminal to 180 months’ imprisonment. He appeals. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

      Wright argues the district court erred in enhancing his sentence under the
Armed Career Criminal Act (ACCA) because his Arkansas convictions for first-
degree terroristic threatening and second-degree domestic battery are not violent
felonies. This court reviews de novo whether a prior conviction is a violent felony
under the ACCA. See United States v. Myers, 928 F.3d 763, 765 (8th Cir. 2019). As
Wright concedes, this court has rejected both of these arguments.

         Wright was convicted of terroristic threatening under Ark. Code Ann. §
5-13-301(a)(1)(A) for threatening to injure a person. This court had held that a
conviction under this statute is a violent felony. See Martin v. United States, 904
F.3d 594, 596-97 (8th Cir. 2018) (holding that the Arkansas terroristic threatening
statute is divisible and convictions for threats to injure people are crimes of violence).
See also Myers, 928 F.3d at 765-67 (same). This panel cannot overrule these prior
panels. See Jackson v. Ault, 452 F.3d 734, 736 (8th Cir. 2006).

       Wright also was convicted of second-degree domestic battery under Ark. Code
Ann. § 5-26-304(a)(4), which criminalizes “knowingly caus[in”g] physical injury to
a family or household member he or she knows to be sixty (60) years of age or older.”
This court has held that Arkansas second-degree battery is a violent felony. See
United States v. Thompson, 721 Fed. Appx. 565, 566 (8th Cir. 2018). This court also
has held that Arkansas third-degree domestic battery is divisible and is a violent
felony. See United States v. Eason, 907 F.3d 554, 558-59 (8th Cir. 2018).
Notwithstanding these decisions, Wright argues the level of violence criminalized by
the Arkansas battery statutes—physical injury—does not require using or threatening
to use physical force. This court has rejected that argument. See United States v.
Winston, 845 F.3d 876, 878 (8th Cir. 2018) (holding that “it is impossible to cause
bodily injury without using force ‘capable of’ producing that result”), quoting United

                                           -2-
States v. Castleman, 572 U.S. 157, 174 (2104) (Scalia, J., concurring). Arkansas
second-degree domestic battery is a violent felony because violation of the statute
involves the use of force capable of producing physical injury. See Johnson v. United
States, 559 U.S. 133, 140 (2010) (holding that “violent force” means “force capable
of causing physical pain or injury to another person”).

                                   *******

      The judgment is affirmed.
                     ______________________________




                                         -3-